Citation Nr: 9919220	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

3.  Entitlement to service connection for brain lesions.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1972 and from November 1990 to April 1991.

The issues of entitlement to service connection for right 
knee and low back disabilities were previously before the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) in May 1992.  At that time, it was found 
that any right knee injury noted in service had not resulted 
in the development of a chronic right knee disability; it was 
also found that there was no evidence to relate any current 
back complaints to his period of service.

This appeal arose from an April 1997 rating decision of the 
Montgomery, Alabama, RO, which refused to reopen the claim 
for service connection for a right knee disability.  A rating 
action issued in September 1997 denied entitlement to service 
connection for brain lesions, claimed as a "frying" 
sensation in the head.  An April 1998 rating action refused 
to reopen the claim for service connection for a low back 
disability.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for right 
knee and low back disabilities in May 1992.

2.  Additional evidence submitted since that time fails to 
show that the veteran suffers from chronic right knee and low 
back disorders which can be related to his periods of 
service.

3.  The veteran has not been shown by competent medical 
evidence to suffer from brain lesions which can be related to 
his period of service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for right knee and low back disabilities 
is not new and material, and the May 1992 decision of the RO 
remains final and is not reopened.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.303(b), 3.307, 3.309, 20.302 (1998).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for brain lesions, claimed as a 
"frying" sensation in the head.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen the claims for 
service connection for right knee and low 
back disabilities

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).


FACTS

Right knee

The evidence of record at the time that the RO considered 
this issue in May 1992 will be briefly summarized.  The 
service medical records noted a negative entrance examination 
performed in August 1965.  While there was no record of any 
injury to the right knee, an x-ray taken in March 1966 was 
unremarkable.  The remainder of the records developed during 
his September 1965 to October 1972 period of service were 
negative as to any complaints of or treatment for any right 
knee problems.  The October 1972 separation examination was 
normal.

VA examinations conducted in October 1974 and November 1981 
contained no complaints concerning his right knee.  There was 
no examination of the lower extremities.

The veteran's reserve records included an April 13, 1989 
notation concerning complaints of pain in the right knee, 
which had begun the week before.  He reported no recent 
injury, although he indicated that he had experienced an 
injury in the past.  He appeared to be edematous over the 
medial aspect.  He was very tender to palpation.  He admitted 
that he had been running quite a lot lately.  The impression 
was possible tendonitis versus overuse.  On April 18, 1989, 
he was tender below the patella, medial to tibial tubercle.  
There was no effusion and range of motion was good.  An x-ray 
showed no evidence of a fracture.  His March 1991 retirement 
examination was within normal limits.

The veteran was afforded a VA examination in November 1991.  
He stated that he had injured his right knee in 1988.  He 
indicated that tendonitis had been diagnosed and he was 
treated with anti-inflammatories.  An x-ray was negative, but 
he had limited flexion.

The evidence added to the record since the May 1992 denial 
included a January 1997 statement from the veteran's wife, 
wherein she noted that he suffered from throbbing in the 
knee.  A July 9, 1996 VA outpatient treatment record noted 
his complaint that the right knee did not work properly and 
was partially numb with swelling in the ankle.  A November 
1996 record indicated that he had bilateral knee arthritis.  
An April 1997 note attributed his complaints of numbness to 
the grafting that was done for his bypass surgery.  



Low back

The evidence which was of record at the time that this issue 
was considered in May 1992 will be briefly summarized.  The 
service medical records contained no reference to any 
complaints of or treatment for a back problem.  The August 
1965 entrance examination, the October 1972 separation 
examination and the March 1991 retirement examination were 
all negative for a back disorder.

The veteran was afforded a VA examination in October 1974.  
He made no complaints concerning a back disability.  During a 
VA examination performed in November 1981 he reported a lower 
backache on the right side.  An x-ray noted degenerative 
changes in the hips, but there was no indication of any back 
disorder.

VA examined the veteran in November 1991.  He stated that it 
felt as if both sacroiliac joints "come out of place."  The 
right sacroiliac joint was tender.  An x-ray was negative.  
The diagnosis was bilateral sacroiliac pain.

The evidence submitted after the May 1992 denial included a 
January 1997 statement from the veteran's wife.  She stated 
that the veteran had a bad back.  VA treatment records 
indicated that the veteran was seen for complaints of low 
back pain in July and November 1996 and in February 1997.


ANALYSIS

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claims are not 
reopened and the May 1992 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  In regard to the 
request to reopen the claim for service connection for a 
right knee disability, the evidence of record prior to the 
May 1992 denial indicated that the veteran had been seen in 
service in 1989 for complaints of right knee pain.  However, 
there were no complaints offered at the time of his 
separation from service, suggesting that any knee complaints 
in service were acute and transitory in nature.  A VA 
examination conducted in November 1991 had noted his 
complaint of knee pain, but there was no indication that this 
was related to the injury suffered in service.  The 
additional evidence showed nothing new to indicate that any 
current right knee disorder is related to any complaints 
noted in service.  The evidence received subsequent to this 
denial noted that arthritis had been diagnosed in November 
1996.  Again, there was no evidence to suggest that this 
disability is related to the inservice injury, or that any 
arthritis manifested to a compensable degree within one year 
of his discharge.

In regard to the low back complaints, the evidence previously 
of record had demonstrated no evidence of any low back 
complaints or treatment in service.  While he complained of a 
backache in November 1991, this was not related to his period 
of service.  The evidence submitted after the May 1992 denial 
showed nothing new.  While he had low back complaints in 1996 
and 1997, there was no objective evidence proffered to 
suggest that these complaints were in any way related to his 
period of service.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claims for service 
connection for right knee and low back disabilities.  Since 
it has been determined that no new evidence has been 
submitted, no further analysis is needed, for the evidence 
could not be "new and material" if it is not new.  Smith v. 
West, 12 Vet. App. 312 (1999).


II.  Service connection for brain lesions

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The veteran's service medical records included a negative 
August 1965 entrance examination.  There was no reference to 
any complaints concerning brain lesions (or a "frying" 
sensation in the head) during service.  The October 1972 
separation examination was also negative.  During an 
examination conducted in November 1990, he checked "yes" 
next to a history of a head injury; however, at the time of 
the March 1991 retirement examination, he checked "no" next 
to this item.

VA examinations performed in October 1974, November 1981 and 
November 1991 were negative as to any complaints about a 
prior head injury or of any residuals.  Private outpatient 
treatment records developed between March 1993 and November 
1995 noted no complaints concerning his head or any residuals 
of a claimed head injury.  In January 1997, his wife 
submitted a statement which referred to the veteran's 
complaints of hearing a "frying" sound in his head.  A 
February 7, 1997 VA treatment record referred to his 
complaint of a "frying" sound in his head.  In April 1997 a 
CT scan of the head revealed possible bilateral basal ganglia 
lacunar infarcts.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, there is no evidence of record that the 
veteran suffered from any disease or injury in service.  
While he did check "yes" next to a history of a head injury 
on the November 1990 examination, he subsequently denied any 
such injury during the March 1991 retirement examination.  
Moreover, there was no objective evidence of any head injury 
in service.  While he has complained of a "frying" sound in 
his head and a CT scan from April 1997 had demonstrated 
possible bilateral basal ganglia lacunar infarcts, there is 
no indication that he suffers from any current disability, 
nor is there any indication that any current complaints are 
related to his period of service.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a right knee disorder, the 
benefit sought on appeal is denied.


New and material evidence not having been submitted to reopen 
a claim for service connection for a low back disorder, the 
benefit sought on appeal is denied.

Service connection for brain lesions is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

